DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to an electrode.
Group II, claim 10, drawn to a lithium secondary battery.
Group III, claims 11-15, drawn to a method of manufacturing an electrode 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical features of:
An electrode for a lithium secondary battery, the electrode comprising: 
a polymer film comprising a pattern formed on a surface thereof, wherein 
the pattern comprises a plurality of hemispherical protrusions and each hemispherical protrusion has a diameter of 5 microns to 50 microns and the hemispherical protrusions are uniformly arranged; 
a conductive metal layer formed on the pattern of the polymer film; and 
a lithium metal layer formed on the conductive metal layer,
these technical features are not special technical features as they do not make a contribution over the prior art of US20050084760 to 
Hwang discloses an electrode for a lithium secondary battery ([0008]), comprising a polymer film ([0012]), a conductive metal layer formed on the polymer film (metals disclosed in [0018] deposited on the polymer film [0019]), and a lithium metal layer formed on the conductive metal layer (lithium metal [0025]). Hwang does not disclose a pattern on the polymer film. 
In the same field of endeavor, Shim discloses an analogous art of an electrode for a lithium battery ([0058]) comprising a polymer film (“polymer substrate” [0008]). Shim teaches that the polymer film comprises a pattern formed on a surface thereof (“first uneven pattern” [0010]), wherein the pattern comprises a plurality of hemispherical protrusions (Fig. 4, “prominences formed to have a hemispherical shape” 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art,  to modify the polymer film of Hwang by adding the pattern and hemispherical prominences taught by Shim, with the predictable result that the patterned surface would increase the specific surface area of the electrode and improve energy density, given that the court has held that the simple of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). The electrode taught by Hwang in view of Shim does not teach a diameter for the hemispherical protrusions. 
In the same field of endeavor, Cui discloses an analogous art of an electrode for a lithium battery (title) comprising a plurality of hemispherical protrusions (Fig. 1, protruding regions 108, [0042]). Cui further discloses that the protruding regions can have a width (“diameter”) in the range of 10 nanometers to 100 microns ([0044]).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a diameter of 5 microns to 50 microns for the hemispherical protrusions of Hwang in view of Shim as a routine optimization, given that hemispherical protrusions were known in the art to have a diameter of 10 nanometers to 100 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
BIRCH STEWART KOLASCH & BIRCH, LLP on 10/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729